Citation Nr: 0604218	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as a back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which confirmed and continued a previous denial 
of entitlement to service connection for a low back 
disability.  

In February 2004, the veteran presented personal testimony at 
a video conference hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board.  In July 2004, the 
Board remanded the issue for further development.  A review 
of the claims file reveals that the requested development has 
been accomplished.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The medical evidence demonstrates that the veteran has a 
current disability of the back.  

3.  The evidence does not contain a competent medical opinion 
that tends to link lumbosacral strain, claimed as a back 
injury, to the veteran's period of active military service.  




CONCLUSION OF LAW

Lumbosacral strain (claimed as a back injury) was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In April 2003, VA construed the veteran's correspondence as a 
claim for entitlement to service connection for a back 
disability.  The veteran received proper notification of the 
requirements of VCAA prior to the initial AOJ decision.  By 
correspondence, dated in April 2003, the RO provided the 
veteran with information pertaining to the requirements of 
VCAA and VA's duty to assist.  Thereafter, in April 2003, the 
claim was denied.  The veteran filed a timely appeal with 
that action.  The veteran also received additional 
information that related to the requirements of VCAA and the 
development of the claim in July and November 2004.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  The Board concludes that any deficiency in 
compliance with VCAA has not prejudiced the veteran and is, 
thus, harmless error.  See ATD Corp. v.  Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. 
App. 384 (1993).  


Factual Background

The veteran asserts that he faced disciplinary action in 
service for allegedly falling asleep while on watch duty as a 
result of taking pain medication for the back.  The service 
personnel records, while reflecting that the veteran 
experienced some problems with authority, did not include 
documentation that tends to support the veteran's contention 
that he fell asleep on watch duty as result of pain 
medication that he was taking to treat a claimed back 
disability during his period of active military service.  The 
veteran's contentions are discussed in more detail below.  

The service medical records, including the separation 
physical examination are silent for complaints regarding the 
veteran's back.  

The VA progress notes from the Togus, Maine VA medical center 
(VAMC), with dates beginning as early as March 1990, 
demonstrated that the veteran suffered from low back strain.  
In a March 26, 1990 notation, the veteran related that he 
fell off of a snowmobile 2 weeks earlier and "wrenched his 
back".  He continued to be seen for back complaints.  In 
November 1990, it was noted that the veteran's low back 
strain was stable.  VA outpatient treatment records through 
the 1990's note several complaints relating to low back pain.    

The VA history and physical report, dated in May 1999, showed 
that the reason for the veteran's visit to the Togus VAMC was 
to establish primary care status.  The note indicated that 
the veteran suffered from intermittent low back pain that was 
related to the activity that the veteran engaged in at his 
place of employment (carpet cleaning and working as a 
mechanic).  Additional VA outpatient treatment records 
continue back complaints into the 2000's. 

In October 2002, the veteran presented to the VA primary care 
clinic with complaints of back pain.  He stated that he 
injured his back in service when he engaged in moving some 
heavy items.  He further related that he also twisted his 
back.  He related that he was unable to do physical work 
because of the pain.  For pain relief he took Ibuprofen.  

A statement dated in June 2003, from a licensed clinical 
social worker, reported that the veteran suffered from a 
chronic back disability for many years.  It was further 
reported that the back disability limited his activities of 
daily living and his ability to work in his trade.  The 
licensed clinical social worker did not mention the possible 
etiology of the veteran's back condition.  

In a statement submitted in conjunction with the veteran's 
Substantive Appeal, dated in August 2003, the veteran 
asserted that he injured his back when he lifted a vent fan 
motor with two other fellow servicemen during his period of 
active military service.  

The October 2003 VA progress notes showed that the veteran 
related that he suffered a fall when he served on board the 
U.S. Ship Albany and injured his back.  The assessment was 
back pain, and the staff physician opined that the back pain 
was just as likely as not due to the veteran's in-service 
injuries.  The physician noted that a VA X-ray study of the 
lumbar spine revealed mild to moderate arthritis and 
narrowing of the spinal canal.  

In lay statements that were submitted on behalf of the 
veteran to help support the claim, the authors reiterated 
that while the veteran served on board the U.S. Ship Albany, 
he undertook the task of moving a large electric motor and 
the motor fell on the veteran and knocked him to the ground.  
When the veteran fell, he reportedly groaned from back pain 
and he was unable to walk alone.  He reported to Sick Bay 
where he was prescribed medication and placed on bed rest.  
He was discharged to light duty.  

In February 2004, the veteran presented personal testimony at 
a video conference hearing.  In pertinent part, he testified 
that while transporting a large electrical motor, the motor 
fell on him and knocked him to the floor.  The fall resulted 
in a back injury.  He further testified that he was 
prescribed medication for pain and he was placed on light 
duty until the end of his tour.  The veteran further 
testified that he had to go to Captain's Mast because he fell 
asleep while he was on watch duty.  He essentially maintained 
that the medication that he took for the back pain caused him 
to fall asleep while he was on duty.  This occurred in 
approximately October 1969.  He maintained that he was 
charged; however, the charges were later dismissed.  

Additional VA treatment reports from the Togus VAMC, dated 
through February 2004, reiterated that the veteran 
experienced back pain.  The medical reports primarily showed 
that the veteran was treated for disabilities that are not 
currently on appeal before the Board.  The VA X-ray studies 
showed that the veteran had a history of severe chronic back 
pain.  The veteran was diagnosed with a major abnormality of 
the lumbosacral spine.  

The Disability Determination Transmittal Report from the 
Social Security Administration (SSA) essentially showed that 
the veteran asserted that he suffered from a back disability 
that limited his employability.  The SSA Disability Reports 
demonstrated that the veteran indicated that his back first 
bothered him between 1969 and 1970.  The records showed that 
during the period between 1984 and at least 1995, the veteran 
held employment as a carpet cleaner, a mechanic, a 
construction worker, and a satellite installation worker.  
While the SSA records showed that the veteran complained of a 
back condition, the SSA records did not include notation that 
would tend to show that the veteran's back disability was 
related to an incident that occurred during his period of 
active military service.  

The veteran identified non-VA outstanding treatment records 
that were located at Augusta General Hospital.  The records 
were requested and an X-ray study of the veteran's spine, 
dated in March 2004, was received by VA.  The record actually 
pertained to the veteran's cervical spine and showed that the 
veteran had a disability of the cervical spine.  There were 
no views of the lumbosacral spine included in the report.  

In the veteran's January 2005 statement, he reiterated his 
contention that he fell asleep on watch duty during his 
period of active service.  He also reiterated that he 
initially faced disciplinary charges; however he avoided the 
charges by showing that he was taking medication for back 
pain at the time of the alleged incident.  The veteran 
concluded by stating that a record was made of the incident.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  

Analysis

The veteran's primary contention is that he injured his back 
during his period of active military service when he moved a 
heavy electric motor fan while on board the United States 
(U.S.) Ship Albany.  He further contends that he reported to 
Captain's Mast, in approximately October 1969, where he 
initially faced disciplinary action after he fell asleep 
while he was on watch duty; however, he maintains that he 
avoided disciplinary action by showing that he fell asleep 
because of the pain medication that he was taking for his 
back.  In this regard, the veteran appears to hold the belief 
that the in-service incidents tend to show that his current 
back disability is related to active military service.  

The determinative issue in this case is whether the medical 
evidence of record demonstrates that the current back 
disability is related to his period of active service.  After 
carefully considering the evidence, the Board finds that the 
veteran's current back disability did not result from a 
personal injury that he suffered during his period of active 
military service.  Further, the medical evidence does not 
tend to establish any kind of relationship between the 
current back disability and active military service.  

Service medical records are silent for any evidence of back 
problems.  Moreover, there is no record of the veteran facing 
any disciplinary charges after falling asleep during watch 
duty as a result of taking medication for back pain in 
service.  

The post-service medical records indicate that the veteran 
injured his back while riding a snow mobile in March 1990, 
which was many years after his discharge from service.  
Thereafter, VA progress notes indicated that the veteran was 
seen for low back strain that was associated with increased 
activity in his employment as a carpet cleaner and a 
mechanic.  A portion of the VA medical reports essentially 
indicate that the back disability was related to his work as 
a carpet cleaner.  In an October 2003 VA medical report, the 
staff physician related the veteran's back disability to an 
injury incurred in service.  

As a reminder, the occurrence of in-service injury, alone, 
cannot form the basis of an award of entitlement to service 
connection.  The evidence must also demonstrate that there 
exists medical evidence of a nexus between the claimed in-
service injury, and in the veteran's case, the current back 
disability.  As noted above, the evidence does not contain 
the requisite nexus opinion.  In fact, the VA treatment 
records essentially relate the current back disability to the 
duties that the veteran was tasked with in his various 
employment positions.  

The Board notes that, initially, the October 2003 VA progress 
note appears to adequately relate the current back disability 
to an incident that incurred in service.  A careful reading 
of the progress note, however, makes it obvious that the 
opinion was based on history provided by the veteran.  The 
Court has held that the Board is not bound to accept a 
diagnosis based solely on an unsubstantiated history as 
provided by the veteran.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991); see also, 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical 
statement, unenhanced by any additional medical comment, does 
not constitute "competent medical evidence").  Therefore, the 
Board finds that the October 2003 VA medical opinion has 
diminished probative value and is not persuasive on the issue 
of whether the back disability is related to the veteran's 
period of active service.  

Based on the forgoing, the Board concludes that entitlement 
to service connection for lumbosacral strain (claimed as a 
back injury) is not warranted since the current back 
disability occurred many years after service and the medical 
evidence of record does not contain a competent medical 
opinion that tends to link the current back disability to the 
veteran's period of active service.  

While the Board is aware of the veteran's contention that the 
current back disability is related to an incident in service, 
as a lay person, the veteran's statements, alone, are 
insufficient and cannot be considered as a basis for 
establishing the medical etiology of the disability.  For the 
same reasons, the lay statements submitted on behalf of the 
veteran are also insufficient.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine and finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection, and as such, that doctrine 
is not for application.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  


ORDER

Entitlement to service connection for lumbosacral strain 
(claimed as a back injury) is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


